11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In the matter of the Estate of                * From the County Court at Law
Mildred L. Ethridge, deceased,                  of Midland County,
                                                Trial Court No. P-10778.

No. 11-16-00004-CV                            * December 8, 2016

                                              * Memorandum Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason
of this appeal are taxed against Fred D. Davis, Jr.